
	
		III
		Calendar No. 462
		112th CONGRESS
		2d Session
		S. CON. RES. 52
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2012
			Mr. Lee submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the Budget;
			 committee discharged pursuant to Section 300 of the Congressional Budget Act;
			 placed on the calendar
		
		CONCURRENT RESOLUTION
		Setting forth the congressional budget for
		  the United States Government for fiscal year 2013 and setting forth the
		  appropriate budgetary levels for fiscal years 2014 through
		  2022.
	
	
		1.Concurrent resolution on the budget for
			 fiscal year 2013
			(a)DeclarationCongress declares that this resolution is
			 the concurrent resolution on the budget for fiscal year 2013 and that this
			 resolution sets forth the appropriate budgetary levels for fiscal years 2014
			 through 2022.
			(b)Table of ContentsThe table of contents for this concurrent
			 resolution is as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2013.
					TITLE I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Social Security.
					Sec. 103. Major functional categories.
					TITLE II—Reserve funds
					Sec. 201. Deficit-reduction reserve fund for the sale of unused
				or vacant Federal properties.
					Sec. 202. Deficit-reduction reserve fund for selling excess
				Federal land.
					Sec. 203. Deficit-reduction reserve fund for the repeal of
				Davis-Bacon prevailing wage laws.
					Sec. 204. Deficit-reduction reserve fund for the reduction of
				purchasing and maintaining Federal vehicles.
					Sec. 205. Deficit-reduction reserve fund for the sale of
				financial assets purchased through the Troubled Asset Relief
				Program.
					Sec. 206. Reserve fund for the repeal of the 2010 health care
				laws.
					TITLE III—Budget process
					Subtitle A—Budget enforcement
					Sec. 301. Discretionary spending limits for fiscal years 2013
				through 2022, program integrity initiatives, and other adjustments.
					Sec. 302. Point of order against advance
				appropriations.
					Subtitle B—Other provisions
					Sec. 311. Oversight of government performance.
					Sec. 312. Application and effect of changes in allocations and
				aggregates.
					Sec. 313. Adjustments to reflect changes in concepts and
				definitions.
					TITLE IV—Reconciliation
					Sec. 401. Reconciliation in the Senate.
					TITLE V—Congressional policy changes
					Sec. 501. Policy statement on social security.
					Sec. 502. Policy statement on Medicare.
					Sec. 503. Policy statement on Medicaid.
					Sec. 504. Policy statement on tax reform.
					Sec. 505. Policy statement on government asset
				sales.
					Sec. 506. Policy on repealing Obamacare.
					TITLE VI—Sense of Congress
					Sec. 601. Regulatory reform.
					Sec. 602. Rescind unspent or unobligated balances after 36
				months.
				
			IRecommended levels and amounts
			101.Recommended levels and
			 amountsThe following
			 budgetary levels are appropriate for each of fiscal years 2013 through
			 2022:
				(1)Federal revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended levels of Federal revenues
			 are as follows:
						
							Fiscal year 2013:
				$1,961,929,000,000.
							Fiscal year 2014:
				$2,144,992,000,000.
							Fiscal year 2015:
				$2,376,945,000,000.
							Fiscal year 2016:
				$2,558,632,000,000.
							Fiscal year 2017:
				$2,715,114,000,000.
							Fiscal year 2018:
				$2,846,304,000,000.
							Fiscal year 2019:
				$2,984,528,000,000.
							Fiscal year 2020:
				$3,135,231,000,000.
							Fiscal year 2021:
				$3,292,091,000,000.
							Fiscal year 2022:
				$3,453,764,000,000.
					(B)The amounts by which the aggregate levels
			 of Federal revenues should be changed are as follows:
						
							Fiscal year 2013:
				−$328,000,000,000.
							Fiscal year 2014:
				−$440,000,000,000.
							Fiscal year 2015:
				−$421,000,000,000.
							Fiscal year 2016:
				−$406,000,000,000.
							Fiscal year 2017:
				−$457,000,000,000.
							Fiscal year 2018:
				−$484,000,000,000.
							Fiscal year 2019:
				−$513,000,000,000.
							Fiscal year 2020:
				−$541,000,000,000.
							Fiscal year 2021:
				−$585,000,000,000.
							Fiscal year 2022:
				−$631,000,000,000.
					(2)New budget authorityFor purposes of the enforcement of this
			 resolution, the appropriate levels of total new budget authority are as
			 follows:
					
						Fiscal year 2013:
				$2,602,345,000,000.
						Fiscal year 2014:
				$2,498,340,000,000.
						Fiscal year 2015:
				$2,584,430,000,000.
						Fiscal year 2016:
				$2,598,024,000,000.
						Fiscal year 2017:
				$2,712,605,000,000.
						Fiscal year 2018:
				$2,834,797,000,000.
						Fiscal year 2019:
				$2,991,342,000,000.
						Fiscal year 2020:
				$3,124,945,000,000.
						Fiscal year 2021:
				$3,216,804,000,000.
						Fiscal year 2022:
				$3,326,195,000,000.
				(3)Budget
			 outlaysFor purposes of the
			 enforcement of this resolution, the appropriate levels of total budget outlays
			 are as follows:
					
						Fiscal year 2013:
				$2,658,535,000,000.
						Fiscal year 2014:
				$2,540,263,000,000.
						Fiscal year 2015:
				$2,600,001,000,000.
						Fiscal year 2016:
				$2,600,898,000,000.
						Fiscal year 2017:
				$2,698,998,000,000.
						Fiscal year 2018:
				$2,817,023,000,000.
						Fiscal year 2019:
				$2,960,794,000,000.
						Fiscal year 2020:
				$3,092,448,000,000.
						Fiscal year 2021:
				$3,181,088,000,000.
						Fiscal year 2022:
				$3,289,369,000,000.
				(4)DeficitsFor purposes of the enforcement of this
			 resolution, the amounts of the deficits are as follows:
					
						Fiscal year 2013: $696,606,000,000.
						Fiscal year 2014: $395,271,000,000.
						Fiscal year 2015: $223,056,000,000.
						Fiscal year 2016: $42,265,000,000.
						Fiscal year 2017: −$16,115,000,000.
						Fiscal year 2018: −$29,282,000,000.
						Fiscal year 2019: −$23,735,000,000.
						Fiscal year 2020: −$42,783,000,000.
						Fiscal year 2021:
				−$111,004,000,000.
						Fiscal year 2022:
				−$164,394,000,000.
				(5)Public debtPursuant to section 301(a)(5) of the
			 Congressional Budget Act of 1974, the appropriate levels of the public debt are
			 as follows:
					
						Fiscal year 2013:
				$11,871,000,000,000.
						Fiscal year 2014:
				$12,368,000,000,000.
						Fiscal year 2015:
				$12,679,000,000,000.
						Fiscal year 2016:
				$12,799,000,000,000.
						Fiscal year 2017:
				$12,855,000,000,000.
						Fiscal year 2018:
				$12,888,000,000,000.
						Fiscal year 2019:
				$12,928,000,000,000.
						Fiscal year 2020:
				$12,932,000,000,000.
						Fiscal year 2021:
				$12,874,000,000,000.
						Fiscal year 2022:
				$12,770,000,000,000.
				(6)Debt held by the publicThe appropriate levels of debt held by the
			 public are as follows:
					
						Fiscal year 2013:
				$16,782,000,000,000.
						Fiscal year 2014:
				$17,423,000,000,000.
						Fiscal year 2015:
				$17,908,000,000,000.
						Fiscal year 2016:
				$18,210,000,000,000.
						Fiscal year 2017:
				$18,468,000,000,000.
						Fiscal year 2018:
				$18,729,000,000,000.
						Fiscal year 2019:
				$18,943,000,000,000.
						Fiscal year 2020:
				$19,112,000,000,000.
						Fiscal year 2021:
				$19,204,000,000,000.
						Fiscal year 2022:
				$19,224,000,000,000.
				102.Social Security
				(a)Social Security RevenuesFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:
					
						Fiscal year 2013: $675,120,000,000.
						Fiscal year 2014: $731,427,000,000.
						Fiscal year 2015: $772,640,000,000.
						Fiscal year 2016: $821,698,000,000.
						Fiscal year 2017: $872,014,000,000.
						Fiscal year 2018: $919,303,000,000.
						Fiscal year 2019: $965,008,000,000.
						Fiscal year 2020:
				$1,010,593,000,000.
						Fiscal year 2021:
				$1,055,547,000,000.
						Fiscal year 2022:
				$1,102,093,000,000.
				(b)Social Security OutlaysFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:
					
						Fiscal year 2013: $720,436,000,000.
						Fiscal year 2014: $758,457,000,000.
						Fiscal year 2015: $797,609,000,000.
						Fiscal year 2016: $839,879,000,000.
						Fiscal year 2017: $887,426,000,000.
						Fiscal year 2018: $939,147,000,000.
						Fiscal year 2019: $995,537,000,000.
						Fiscal year 2020:
				$1,032,447,000,000.
						Fiscal year 2021:
				$1,093,921,000,000.
						Fiscal year 2022:
				$1,153,017,000,000.
				(c)Social Security Administrative
			 ExpensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Federal Old-Age and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 for administrative expenses are as follows:
					Fiscal year 2013:
						(A)New budget authority,
			 $5,539,000,000.
						(B)Outlays, $5,543,000,000.
						Fiscal year
			 2014:
						(A)New budget authority,
			 $5,701,000,000.
						(B)Outlays, $5,709,000,000.
						Fiscal year
			 2015:
						(A)New budget authority,
			 $5,868,000,000.
						(B)Outlays, $5,842,000,000.
						Fiscal year 2016:
						(A)New budget authority,
			 $6,047,000,000.
						(B)Outlays, $6,019,000,000.
						Fiscal year
			 2017:
						(A)New budget authority,
			 $6,231,000,000.
						(B)Outlays, $6,201,000,000.
						Fiscal year
			 2018:
						(A)New budget authority,
			 $6,434,000,000.
						(B)Outlays, $6,402,000,000.
						Fiscal year
			 2019:
						(A)New budget authority,
			 $6,651,000,000.
						(B)Outlays, $6,617,000,000.
						Fiscal year
			 2020:
						(A)New budget authority,
			 $6,867,000,000.
						(B)Outlays, $6,832,000,000.
						Fiscal year
			 2021:
						(A)New budget authority,
			 $7,088,000,000.
						(B)Outlays, $7,052,000,000.
						Fiscal year
			 2022:
						(A)New budget authority,
			 $7,320,000,000.
						(B)Outlays, $7,283,000,000.
						103.Major functional categoriesCongress determines and declares that the
			 appropriate levels of new budget authority and outlays for fiscal years 2013
			 through 2022 for each major functional category are:
				(1)National Defense (050):
					Fiscal year 2013:
					(A)New budget authority,
			 $696,600,000,000.
					(B)Outlays, $713,500,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $699,900,000,000.
					(B)Outlays, $713,900,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $724,900,000,000.
					(B)Outlays, $732,100,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $749,500,000,000.
					(B)Outlays, $749,500,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $766,700,000,000.
					(B)Outlays, $759,100,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $784,800,000,000.
					(B)Outlays, $777,100,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $812,700,000,000.
					(B)Outlays, $796,700,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $835,600,000,000.
					(B)Outlays, $819,800,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $857,900,000,000.
					(B)Outlays, $841,500,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $881,100,000,000.
					(B)Outlays, $864,300,000,000.
					(2)International Affairs (150):
					Fiscal year 2013:
					(A)New budget authority,
			 $38,024,000,000.
					(B)Outlays, $41,175,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $36,214,000,000.
					(B)Outlays, $41,078,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $32,615,000,000.
					(B)Outlays, $37,851,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $34,605,000,000.
					(B)Outlays, $39,104,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $36,288,000,000.
					(B)Outlays, $39,950,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $36,754,000,000.
					(B)Outlays, $39,928,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $38,239,000,000.
					(B)Outlays, $41,199,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $39,017,000,000.
					(B)Outlays, $42,036,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $39,856,000,000.
					(B)Outlays, $42,873,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $40,168,000,000.
					(B)Outlays, $43,043,000,000.
					(3)General Science, Space, and Technology
			 (250):
					Fiscal year 2013:
					(A)New budget authority,
			 $11,390,000,000.
					(B)Outlays, $11,875,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $10,781,000,000.
					(B)Outlays, $10,925,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $10,190,000,000.
					(B)Outlays, $10,175,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $10,043,000,000.
					(B)Outlays, $9,984,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $10,281,000,000.
					(B)Outlays, $10,200,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $10,953,000,000.
					(B)Outlays, $10,850,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $11,201,000,000.
					(B)Outlays, $11,075,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $10,976,000,000.
					(B)Outlays, $10,848,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $11,231,000,000.
					(B)Outlays, $11,064,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $11,044,000,000.
					(B)Outlays, $10,879,000,000.
					(4)Energy (270):
					Fiscal year 2013:
					(A)New budget authority,
			 $1,924,000,000.
					(B)Outlays, $8,075,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $1,765,000,000.
					(B)Outlays, $4,807,000,000.
					Fiscal year 2015:
					(A)New budget authority, $934,000,000.
					(B)Outlays, $2,035,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $1,043,000,000.
					(B)Outlays, $2,080,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $1,260,000,000.
					(B)Outlays, $2,125,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $1,292,000,000.
					(B)Outlays, $2,170,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $1,323,000,000.
					(B)Outlays, $2,215,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $1,081,000,000.
					(B)Outlays, $1,808,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $1,105,000,000.
					(B)Outlays, $1,844,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $1,138,000,000.
					(B)Outlays, $1,892,000,000.
					(5)Natural Resources and Environment
			 (300):
					Fiscal year 2013:
					(A)New budget authority,
			 $24,988,000,000.
					(B)Outlays, $28,975,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $23,662,000,000.
					(B)Outlays, $27,094,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $20,775,000,000.
					(B)Outlays, $24,013,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $22,093,000,000.
					(B)Outlays, $24,128,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $23,753,000,000.
					(B)Outlays, $25,075,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $25,130,000,000.
					(B)Outlays, $25,172,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $26,291,000,000.
					(B)Outlays, $26,137,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $26,460,000,000.
					(B)Outlays, $26,216,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $27,487,000,000.
					(B)Outlays, $27,199,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $27,265,000,000.
					(B)Outlays, $26,961,000,000.
					(6)Agriculture (350):
					Fiscal year 2013:
					(A)New budget authority,
			 $9,822,000,000.
					(B)Outlays, $9,775,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $9,390,000,000.
					(B)Outlays, $9,357,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $8,666,000,000.
					(B)Outlays, $8,620,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $8,760,000,000.
					(B)Outlays, $8,710,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $8,423,000,000.
					(B)Outlays, $8,375,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $8,506,000,000.
					(B)Outlays, $8,456,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $8,588,000,000.
					(B)Outlays, $8,537,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $8,671,000,000.
					(B)Outlays, $8,618,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $9,687,000,000.
					(B)Outlays, $9,621,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $9,822,000,000.
					(B)Outlays, $9,753,000,000.
					(7)Commerce and Housing Credit (370):
					Fiscal year 2013:
					(A)New budget authority,
			 $13,261,000,000.
					(B)Outlays, $13,001,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 −$1,068,000,000.
					(B)Outlays, −$1,118,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 −$3,900,000,000.
					(B)Outlays, −$3,894,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 −$5,351,000,000.
					(B)Outlays, −$5,362,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 −$7,049,000,000.
					(B)Outlays, −$7,080,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 −$6,172,000,000.
					(B)Outlays, −$6,210,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 −$9,909,000,000.
					(B)Outlays, −$9,972,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 −$9,578,000,000.
					(B)Outlays, −$9,647,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 −$2,999,000,000.
					(B)Outlays, −$3,087,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 −$1,184,000,000.
					(B)Outlays, −$1,302,000,000.
					(8)Transportation (400):
					Fiscal year 2013:
					(A)New budget authority,
			 $17,078,000,000.
					(B)Outlays, $27,075,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $6,958,000,000.
					(B)Outlays, $18,791,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $8,203,000,000.
					(B)Outlays, $19,129,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $8,169,000,000.
					(B)Outlays, $19,136,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $8,275,000,000.
					(B)Outlays, $19,125,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $8,439,000,000.
					(B)Outlays, $19,096,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $8,657,000,000.
					(B)Outlays, $19,049,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $9,401,000,000.
					(B)Outlays, $20,792,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $10,926,000,000.
					(B)Outlays, $22,128,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $9,793,000,000.
					(B)Outlays, $22,231,000,000.
					(9)Community and Regional Development
			 (450):
					Fiscal year 2013:
					(A)New budget authority,
			 $10,459,000,000.
					(B)Outlays, $19,000,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $8,265,000,000.
					(B)Outlays, $17,043,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $8,348,000,000.
					(B)Outlays, $13,838,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $10,611,000,000.
					(B)Outlays, $14,144,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $12,652,000,000.
					(B)Outlays, $14,875,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $14,022,000,000.
					(B)Outlays, $15,190,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $14,349,000,000.
					(B)Outlays, $15,062,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $14,365,000,000.
					(B)Outlays, $14,916,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $15,547,000,000.
					(B)Outlays, $16,135,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $15,512,000,000.
					(B)Outlays, $16,082,000,000.
					(10)Education, Training, Employment, and Social
			 Services (500):
					Fiscal year 2013:
					(A)New budget authority,
			 $56,341,000,000.
					(B)Outlays, $57,875,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $52,978,000,000.
					(B)Outlays, $53,499,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $50,710,000,000.
					(B)Outlays, $50,180,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $54,699,000,000.
					(B)Outlays, $54,080,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $56,797,000,000.
					(B)Outlays, $56,100,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $57,622,000,000.
					(B)Outlays, $56,854,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $58,400,000,000.
					(B)Outlays, $57,590,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $59,907,000,000.
					(B)Outlays, $59,059,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $60,799,000,000.
					(B)Outlays, $59,930,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $60,885,000,000.
					(B)Outlays, $60,071,000,000.
					(11)Health (550):
					Fiscal year 2013:
					(A)New budget authority,
			 $353,800,000,000.
					(B)Outlays, $348,000,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $337,591,000,000.
					(B)Outlays, $326,887,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $351,655,000,000.
					(B)Outlays, $330,821,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $361,046,000,000.
					(B)Outlays, $340,432,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $374,026,000,000.
					(B)Outlays, $349,175,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $385,327,000,000.
					(B)Outlays, $360,180,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $399,456,000,000.
					(B)Outlays, $371,797,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $413,929,000,000.
					(B)Outlays, $383,778,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $443,416,000,000.
					(B)Outlays, $411,012,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $472,571,000,000.
					(B)Outlays, $438,342,000,000.
					(12)Medicare (570):
					Fiscal year 2013:
					(A)New budget authority,
			 $585,288,000,000.
					(B)Outlays, $585,220,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $617,452,000,000.
					(B)Outlays, $617,414,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $650,316,000,000.
					(B)Outlays, $650,265,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $624,673,000,000.
					(B)Outlays, $624,626,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $623,319,000,000.
					(B)Outlays, $623,271,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $625,754,000,000.
					(B)Outlays, $625,706,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $653,437,000,000.
					(B)Outlays, $653,384,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $665,758,000,000.
					(B)Outlays, $665,702,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $632,639,000,000.
					(B)Outlays, $632,583,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $663,152,000,000.
					(B)Outlays, $663,095,000,000.
					(13)Income Security (600):
					Fiscal year 2013:
					(A)New budget authority,
			 $458,510,000,000.
					(B)Outlays, $462,945,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $388,595,000,000.
					(B)Outlays, $391,402,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $382,123,000,000.
					(B)Outlays, $383,981,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $384,516,000,000.
					(B)Outlays, $385,762,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $385,722,000,000.
					(B)Outlays, $386,070,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $394,436,000,000.
					(B)Outlays, $394,212,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $400,998,000,000.
					(B)Outlays, $400,516,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $416,931,000,000.
					(B)Outlays, $416,354,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $405,108,000,000.
					(B)Outlays, $404,451,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $417,175,000,000.
					(B)Outlays, $416,541,000,000.
					(14)Social Security (650):
					Fiscal year 2013:
					(A)New budget authority,
			 $53,216,000,000.
					(B)Outlays, $53,296,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $31,892,000,000.
					(B)Outlays, $32,002,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $35,135,000,000.
					(B)Outlays, $35,210,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $38,953,000,000.
					(B)Outlays, $38,991,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $43,140,000,000.
					(B)Outlays, $43,140,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $47,590,000,000.
					(B)Outlays, $47,590,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $52,429,000,000.
					(B)Outlays, $52,429,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $57,425,000,000.
					(B)Outlays, $57,425,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $62,604,000,000.
					(B)Outlays, $62,604,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $68,079,000,000.
					(B)Outlays, $68,079,000,000.
					(15)Veterans Benefits and Services
			 (700):
					Fiscal year 2013:
					(A)New budget authority,
			 $119,099,000,000.
					(B)Outlays, $119,750,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $121,154,000,000.
					(B)Outlays, $121,456,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $123,497,000,000.
					(B)Outlays, $123,506,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $131,075,000,000.
					(B)Outlays, $130,702,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $128,369,000,000.
					(B)Outlays, $127,870,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $127,819,000,000.
					(B)Outlays, $127,274,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $134,992,000,000.
					(B)Outlays, $134,425,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $139,848,000,000.
					(B)Outlays, $139,274,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $142,925,000,000.
					(B)Outlays, $142,327,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $142,670,000,000.
					(B)Outlays, $142,079,000,000.
					(16)Administration of Justice (750):
					Fiscal year 2013:
					(A)New budget authority,
			 $47,182,000,000.
					(B)Outlays, $48,925,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $45,833,000,000.
					(B)Outlays, $48,070,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $45,232,000,000.
					(B)Outlays, $46,805,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $46,682,000,000.
					(B)Outlays, $47,840,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $47,921,000,000.
					(B)Outlays, $48,875,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $48,995,000,000.
					(B)Outlays, $49,910,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $50,690,000,000.
					(B)Outlays, $50,945,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $51,208,000,000.
					(B)Outlays, $51,980,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $52,229,000,000.
					(B)Outlays, $53,015,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $52,207,000,000.
					(B)Outlays, $52,976,000,000.
					(17)General Government (800):
					Fiscal year 2013:
					(A)New budget authority,
			 $17,292,000,000.
					(B)Outlays, $19,000,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $18,113,000,000.
					(B)Outlays, $18,791,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $17,574,000,000.
					(B)Outlays, $17,908,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $17,752,000,000.
					(B)Outlays, $17,888,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $19,100,000,000.
					(B)Outlays, $19,125,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $19,082,000,000.
					(B)Outlays, $19,096,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $19,466,000,000.
					(B)Outlays, $19,049,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $20,345,000,000.
					(B)Outlays, $19,888,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $20,278,000,000.
					(B)Outlays, $19,823,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $20,320,000,000.
					(B)Outlays, $19,866,000,000.
					(18)Net Interest (900):
					Fiscal year 2013:
					(A)New budget authority,
			 $226,273,000,000.
					(B)Outlays, $226,273,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $241,665,000,000.
					(B)Outlays, $241,665,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $278,158,000,000.
					(B)Outlays, $278,158,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $329,553,000,000.
					(B)Outlays, $329,553,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 $377,828,000,000.
					(B)Outlays, $377,828,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 $419,849,000,000.
					(B)Outlays, $419,849,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 $456,458,000,000.
					(B)Outlays, $456,458,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 $483,401,000,000.
					(B)Outlays, $483,401,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $497,066,000,000.
					(B)Outlays, $497,066,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $508,481,000,000.
					(B)Outlays, $508,481,000,000.
					(19)Allowances (920):
					Fiscal year 2013:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2014:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2015:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2016:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2017:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2018:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2019:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2020:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2021:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					Fiscal year 2022:
					(A)New budget authority, $0.
					(B)Outlays, $0.
					(20)Undistributed Offsetting Receipts
			 (950):
					Fiscal year 2013:
					(A)New budget authority,
			 −$138,200,000,000.
					(B)Outlays, −$138,200,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 −$152,800,000,000.
					(B)Outlays, −$152,800,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 −$160,700,000,000.
					(B)Outlays, −$160,700,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 −$230,400,000,000.
					(B)Outlays, −$230,400,000,000.
					Fiscal year 2017:
					(A)New budget authority,
			 −$204,200,000,000.
					(B)Outlays, −$204,200,000,000.
					Fiscal year 2018:
					(A)New budget authority,
			 −$175,400,000,000.
					(B)Outlays, −$175,400,000,000.
					Fiscal year 2019:
					(A)New budget authority,
			 −$145,800,000,000.
					(B)Outlays, −$145,800,000,000.
					Fiscal year 2020:
					(A)New budget authority,
			 −$119,800,000,000.
					(B)Outlays, −$119,800,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 −$71,000,000,000.
					(B)Outlays, −$71,000,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 −$74,000,000,000.
					(B)Outlays, −$74,000,000,000.
					IIReserve
			 funds
			201.Deficit-reduction
			 reserve fund for the sale of unused or vacant Federal propertiesThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for 1 or
			 more bills, joint resolutions, amendments, motions, or conference reports that
			 achieve savings by selling any unused or vacant Federal properties. The
			 Chairman may also make adjustments to the Senate’s pay-as-you-go ledger over 10
			 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			202.Deficit-reduction
			 reserve fund for selling excess Federal landThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for 1 or
			 more bills, joint resolutions, amendments, motions, or conference reports that
			 achieve savings by selling any excess Federal land. The Chairman may also make
			 adjustments to the Senate’s pay-as-you-go ledger over 10 years to ensure that
			 the deficit reduction achieved is used for deficit reduction only. The
			 adjustments authorized under this section shall be of the amount of deficit
			 reduction achieved.
			203.Deficit-reduction
			 reserve fund for the repeal of Davis-Bacon prevailing wage lawsThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for 1 or
			 more bills, joint resolutions, amendments, motions, or conference reports from
			 savings achieved by repealing the Davis-Bacon prevailing wage laws. The
			 Chairman may also make adjustments to the Senate’s pay-as-you-go ledger over 10
			 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			204.Deficit-reduction
			 reserve fund for the reduction of purchasing and maintaining Federal
			 vehiclesThe Chairman of the
			 Committee on the Budget of the Senate may reduce the allocations of a committee
			 or committees, aggregates, and other appropriate levels and limits in this
			 resolution for 1 or more bills, joint resolutions, amendments, motions, or
			 conference reports that achieve savings by reducing the Federal vehicles fleet.
			 The Chairman may also make adjustments to the Senate’s pay-as-you-go ledger
			 over 10 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			205.Deficit-reduction
			 reserve fund for the sale of financial assets purchased through the Troubled
			 Asset Relief ProgramThe
			 Chairman of the Committee on the Budget of the Senate may reduce the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels and limits in this resolution for 1 or more bills, joint resolutions,
			 amendments, motions, or conference reports that achieve savings by selling
			 financial instruments and equity accumulated through the Troubled Asset Relief
			 Program. The Chairman may also make adjustments to the Senate’s pay-as-you-go
			 ledger over 10 years to ensure that the deficit reduction achieved is used for
			 deficit reduction only. The adjustments authorized under this section shall be
			 of the amount of deficit reduction achieved.
			206.Reserve fund
			 for the repeal of the 2010 health care lawsThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for 1 or
			 more bills, joint resolutions, amendments, motions, or conference reports that
			 achieve savings by repealing the Patient Protection and Affordable Care Act of
			 2010. The Chairman may also make adjustments to the Senate’s pay-as-you-go
			 ledger over 10 years to ensure that the deficit reduction achieved is used for
			 deficit reduction only. The adjustments authorized under this section shall be
			 of the amount of deficit reduction achieved.
			IIIBudget
			 process
			ABudget
			 enforcement
				301.Discretionary
			 spending limits for fiscal years 2013 through 2022, program integrity
			 initiatives, and other adjustments
					(a)Senate point of
			 order
						(1)In
			 generalExcept as otherwise provided in this section, it shall
			 not be in order in the Senate to consider any bill or joint resolution (or
			 amendment, motion, or conference report on that bill or joint resolution) that
			 would cause the discretionary spending limits in this section to be
			 exceeded.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverThis
			 subsection may be waived or suspended in the Senate only by the affirmative
			 vote of two-thirds of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution.
			 An affirmative vote of two-thirds of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this subsection.
							(b)Senate
			 discretionary spending limitsIn the Senate and as used in this
			 section, the term discretionary spending limit means—
						(1)for fiscal year
			 2013, $996,000,000,000 in new budget authority and $1,084,000,000,000 in
			 outlays;
						(2)for fiscal year
			 2014, $986,000,000,000 in new budget authority and $1,099,000,000,000 in
			 outlays;
						(3)for fiscal year
			 2015, $1,017,000,000,000 in new budget authority and $1,086,000,000,000 in
			 outlays;
						(4)for fiscal year
			 2016 $1,062,000,000,000 in new budget authority and $1,112,000,000,000 in
			 outlays;
						(5)for fiscal year
			 2017, $1,096,000,000,000 in new budget authority and $1,130,000,000,000 in
			 outlays;
						(6)for fiscal year
			 2018, $1,127,000,000,000 in new budget authority and $1,157,000,000,000 in
			 outlays;
						(7)for fiscal year
			 2019, $1,166,000,000,000 in new budget authority and $1,186,000,000,000 in
			 outlays;
						(8)for fiscal year
			 2020, $1,196,000,000,000 in new budget authority and $1,217,000,000,000 in
			 outlays;
						(9)for fiscal year
			 2021, $1,232,000,000,000 in new budget authority and $1,248,000,000,000 in
			 outlays; and
						(10)for fiscal year
			 2022, $1,255,000,000,000 in new budget authority and $1,279,000,000,000 in
			 outlays.
						302.Point of order
			 against advance appropriations
					(a)Point of
			 orderIt shall not be in order in the Senate to consider any
			 bill, joint resolution, motion, amendment, or conference report that would
			 provide an advance appropriation.
					(b)DefinitionIn
			 this section, the term advance appropriation means any new budget
			 authority provided in a bill or joint resolution making appropriations for
			 fiscal year 2013 that first becomes available for any fiscal year after 2012,
			 or any new budget authority provided in a bill or joint resolution making
			 general appropriations or continuing appropriations for fiscal year 2013, that
			 first becomes available for any fiscal year after 2013.
					BOther
			 provisions
				311.Oversight of
			 government performanceIn the
			 Senate, all committees are directed to review programs and tax expenditures
			 within their jurisdiction to identify waste, fraud, abuse, or duplication, and
			 increase the use of performance data to inform committee work. Committees are
			 also directed to review the matters for congressional consideration identified
			 on the High Risk list reports of the Government Accountability Office. Based on
			 these oversight efforts and performance reviews of programs within their
			 jurisdiction, committees are directed to include recommendations for improved
			 governmental performance in their annual views and estimates reports required
			 under section 301(d) of the Congressional Budget Act of 1974 to the Committees
			 on the Budget.
				312.Application
			 and effect of changes in allocations and aggregates
					(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
						(1)apply while that
			 measure is under consideration;
						(2)take effect upon
			 the enactment of that measure; and
						(3)be published in
			 the Congressional Record as soon as practicable.
						(b)Effect of
			 changed allocations and aggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
					(c)Budget
			 committee determinationsFor purposes of this resolution the
			 levels of new budget authority, outlays, direct spending, new entitlement
			 authority, revenues, deficits, and surpluses for a fiscal year or period of
			 fiscal years shall be determined on the basis of estimates made by the
			 Committee on the Budget of the Senate.
					313.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of a bill or joint
			 resolution providing for a change in concepts or definitions, the Chairman of
			 the Committee on the Budget of the Senate may make adjustments to the levels
			 and allocations in this resolution in accordance with section 251(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002).
				IVReconciliation
			401.Reconciliation
			 in the Senate
				(a)Submission To
			 provide for the reform of mandatory spending
					(1)In
			 generalNot later than September 1, 2012, the Senate committees
			 named in paragraph (2) shall submit their recommendations to the Committee on
			 the Budget of the Senate of the United States. After receiving those
			 recommendations from the applicable committees of the Senate, the Committee on
			 the Budget shall report to the Senate a reconciliation bill carrying out all
			 such recommendations without substantive revision.
					(2)Instructions
						(A)Committee on
			 commerce, science, and transportationThe Committee on Commerce,
			 Science, and Transportation shall report changes in law within its jurisdiction
			 sufficient to reduce direct spending outlays by $59,000,000,000 for the period
			 of fiscal years 2013 through 2022.
						(B)Committee on
			 agriculture, nutrition, and forestryThe Committee on
			 Agriculture, Nutrition, and Forestry shall report changes in law within its
			 jurisdiction sufficient to reduce direct spending outlays by $563,000,000,000
			 for the period of fiscal years 2013 through 2022.
						(C)Committee on
			 health, education, labor, and pensionsThe Committee on Health,
			 Education, Labor, and Pensions shall report changes in laws within its
			 jurisdiction sufficient to reduce direct spending outlays by $6,000,000,000 for
			 the period of fiscal years 2013 through 2022.
						(D)Committee on
			 financeThe Committee on Finance shall report changes in laws
			 within its jurisdiction sufficient to reduce direct spending outlays by
			 $159,000,000,000 for the period of fiscal years 2013 through 2022.
						(b)Submission of
			 revised allocationsUpon the submission to the Committee on the
			 Budget of the Senate of a recommendation that has complied with its
			 reconciliation instructions solely by virtue of section 310(c) of the
			 Congressional Budget Act of 1974, the chairman of that committee may file with
			 the Senate revised allocations under section 302(a) of such Act and revised
			 functional levels and aggregates.
				VCongressional
			 policy changes
			501.Policy
			 statement on social securityIt is the policy of this concurrent
			 resolution that Congress and the relevant committees of jurisdiction enact
			 legislation to ensure the Social Security System achieves solvency over the
			 75-year window as follows:
				(1)The legislation
			 must modify the Primary Insurance Amount formula starting in 2013 to smoothly
			 phase down so that starting with workers born after 1985, it will reach a flat
			 benefit of $1,200 in 2012 dollars indexed between 2012 and the year in question
			 by the increase in average wages.
				(2)Effective 2013,
			 reduce benefits on a progressive basis for single beneficiaries with incomes
			 over $55,000 and married couples with incomes over $110,000 so that individuals
			 and married couples who file taxes jointly, with more than $110,000 and
			 $165,000, respectively, in non-Social Security income will receive no
			 benefit.
				(3)From 2013 to
			 2022, the normal retirement age will rise to 68 for workers born in or after
			 1959. After 2031, the normal retirement age will be indexed to longevity,
			 adding about 1 month every 2 years according to current projections.
				(4)The normal
			 retirement age will be increased by 4 months per year starting with individuals
			 born in 1954 and stopping when it reaches age 68 for individuals born in or
			 after 1959.
				(5)From 2013 to
			 2031, the early retirement age rises to 65 for workers born in or after 1964.
			 After 2031, the early retirement age will be indexed to longevity, adding about
			 1 month every 2 years according to current projections.
				(6)The early
			 eligibility age will be increased by 3 months per year starting with
			 individuals born in 1953 and stopping when it reaches age 65 for individuals
			 born in or after 1964.
				502.Policy
			 statement on MedicareIt is
			 the policy of this concurrent resolution that Congress and the relevant
			 committees of jurisdiction enact legislation to ensure a reduction in the
			 unfunded liabilities of Medicare as follows:
				(1)In 2017, Medicare
			 is reformed to provide a premium support payment and a selection of guaranteed
			 health coverage options from which recipients can choose a plan that best suits
			 their needs overseen by a separate independent agency.
				(2)Preserves the
			 traditional Medicare fee for service option administered by the Department of
			 Health and Human Services.
				(3)For each region,
			 the base Federal premium support would be initially set at 88 percent of the
			 average of 3 lowest bids.
				(4)Provides for
			 enhanced risk adjustment to ensure continuity in coverage and market
			 stability.
				(5)Raises the age of
			 eligibility gradually over 10 years, increasing from 65 to 68, resulting in a
			 3.6 month increase per year and subsequently increased or decreased based on
			 longevity.
				(6)The Federal-based
			 premium support amount would be reduced or phased out for upper income seniors
			 and increased for lower income seniors.
				503.Policy
			 statement on MedicaidIt is
			 the policy of this concurrent resolution that Congress and the relevant
			 committees of jurisdiction enact legislation to ensure fiscal sustainability at
			 the Federal level while protecting the most vulnerable and promoting
			 beneficiary independence as follows:
				(1)Medicaid is
			 reformed to provide direct Federal premium support for low-income, nondisabled,
			 nonelderly individuals.
				(2)The Federal
			 Government would provide at least $2,000 for an individual and at least $3,500
			 in premium support for a family and up to $9,000 for the lowest income
			 families.
				(3)Current Federal
			 Medicaid funding for acute and long-term care services provided to the disabled
			 and elderly (dual eligibles) would be converted into a fixed payment to the
			 States adjusted on a per capita basis for medical inflation.
				(4)States would be
			 permitted to design and manage more appropriate care and service delivery to
			 the disabled and elderly populations remaining in the program.
				504.Policy
			 statement on tax reformIt is
			 the policy of this concurrent resolution that Congress and the relevant
			 committees of jurisdiction shall enact legislation to ensure the adoption of a
			 new tax system that replaces all existing taxes collected by the Federal
			 Government including but not limited to income, payroll, gift and estate taxes,
			 and excises except those dedicated to specific Trust Funds, with a new flat tax
			 featuring a consumed-income tax base structure that is economically neutral
			 with respect to saving and investment, reduces tax complexity, and provides for
			 a globally competitive single tax rate as follows:
				(1)The new tax will
			 have a single flat tax rate consistent with and sufficient to collect the
			 annual revenue levels specified herein. The individual tax code shall include
			 no deductions, exemptions, exclusions, or credits except as follows:
					(A)A deduction for
			 charitable contributions to institutions qualifying as charitable organizations
			 under current law.
					(B)An elective
			 deduction for home mortgage interest subject to the condition that if and only
			 if the borrow elects the deduction the lender would then owe tax on all
			 resulting income.
					(C)A deduction for
			 higher education tuition and fees.
					(D)A standard
			 deduction for seniors equal to the sum of the flat Social Security benefit
			 amount plus the value of the Medicare defined contributions.
					(E)An exclusion for
			 seniors of up to $10,000 in wage and salary income.
					(F)The current law
			 Earned Income Credit.
					(G)A $3,500
			 nonrefundable tax credit for families ($2,000 for individuals) to purchase
			 health insurance. The new individual tax would tax all income and other
			 proceeds used for consumption and exclude all savings.
					(2)The business tax
			 code shall apply the same rate as the individual tax code, and shall levy tax
			 on total revenue from the domestic sale of goods and services less purchases of
			 goods and services from other firms less wages, salaries, and related employee
			 costs. All credits currently applicable to business income would be repealed
			 except the Alternative Simplified Credit for research and development
			 expenditures.
				(3)Individuals and
			 businesses would be subject to taxation solely on income generated within the
			 United States. A border tax adjustment system would be developed in
			 consultation with the World Trade Organization to neutralize tax differences
			 for goods and services entering and leaving the United States proper.
				(4)Tax reform shall
			 be enacted with due care through transition provisions to avoid insofar as
			 possible retroactive tax increases or decreases arising from the accrued tax
			 consequences of decisions made under current tax law.
				505.Policy
			 statement on government asset sales
				(a)FindingsThe
			 Senate finds the following:
					(1)The Federal
			 Government owns and controls vast assets, including huge swaths of commercial
			 land, especially in the West; power generation facilities; valuable portions of
			 the electromagnetic spectrum; underutilized buildings; and financial
			 assets.
					(2)Control of these
			 numerous and varied assets is 1 key expression of a government much too large
			 and intrusive.
					(3)Given the Federal
			 Government’s excessive spending, which has driven trillion-dollar-plus deficits
			 for 4 straight years, and generated debt burdens that are stifling present-day
			 economic growth and threatening the Nation’s future prosperity.
					(4)Divesting itself
			 of these assets would make an important contribution to reducing Government’s
			 debt and interest costs.
					(b)Policy on asset
			 salesIt is the policy of this budget resolution that the House
			 and Senate shall each develop a package of asset sales and transfers of
			 government activities to the private sector. These proposals, which are to
			 yield revenues or savings of at least $260,000,000,000 through fiscal year
			 2028, shall be submitted to the respective chambers for enactment in fiscal
			 year 2013.
				(c)Assumptions
			 regarding asset salesThe assets in the package must include,
			 though not be limited to, the following:
					(1)Land administered
			 by the Bureau of Land Management and the Department of Agriculture.
					(2)Federal buildings
			 and other real estate.
					(3)Mineral
			 rights.
					(4)Electromagnetic
			 spectrum.
					(5)Facilities
			 administered by the Power Marketing Administrations and by the Tennessee Valley
			 Authority.
					(6)Federal loans and
			 other financial assets.
					(7)Amtrak.
					(d)Assumptions
			 regarding transfer of government activitiesTransfers of
			 government activities to the private must include, though not be limited to,
			 the following:
					(1)The Neighborhood
			 Reinvestment Corporation.
					(2)The Government
			 Printing Office.
					(3)The Architect of
			 the Capitol.
					(4)The Bureau of
			 Reclamation.
					506.Policy on
			 repealing Obamacare
				(a)FindingsThe
			 Senate finds the following:
					(1)The quality of
			 United States health care, as well as the stability of the nation’s economy and
			 the Federal budget, depend on solving the genuine cost and delivery challenges
			 in the health sector.
					(2)But the pervasive
			 government intrusiveness and $1,390,000,000,000 cost of Obamacare are precisely
			 the wrong prescription for problems that have developed grown from faulty
			 government policy, particularly on the part of the Federal Government.
					(3)Obamacare will
			 generate fewer choices, less access, and greater dependence on the Government
			 for health care, while increasing taxes, regulation and mandates on individuals
			 and businesses.
					(4)A majority of
			 Americans continue to oppose this one-size-fits-all remedy, a
			 Government takeover of one sixth of the economy that was rammed through
			 Congress despite a clear lack of consensus.
					(b)Policy on
			 ObamacareIt is the policy of this budget resolution that
			 Congress should repeal Obamacare and develop a fresh strategy built on a
			 patient-centered, market-based solution.
				VISense of
			 Congress
			601.Regulatory
			 reformIt is the policy of
			 this concurrent resolution that Congress and the relevant committees of
			 jurisdiction enact legislation to ensure a regulatory reform as follows:
				(1)Apply
			 regulatory analysis requirements to independent agenciesIt shall
			 be the policy of Congress to pass into law a requirement for independent
			 agencies to abide by the same regulatory analysis requirement as those required
			 by executive branch agencies.
				(2)Adopt the
			 regulations from the executive in need of scrutiny Act (reins)It
			 shall be the policy of Congress to vote on the Regulations From the Executive
			 in Need of Scrutiny Act of 2011, legislation that would require all regulations
			 that impose a burden greater than $100 million in economic aggregate may not be
			 implemented as law unless Congress gives their consent by voting on the
			 rule.
				(3)Sunset all
			 regulationsIt shall be the policy of Congress that regulations
			 imposed by the Federal Government shall automatically sunset every 2 years
			 unless repromulgated by Congress.
				(4)Process
			 reformIt shall be the policy of Congress to implement regulatory
			 process reform by instituting statutorily required regulatory impact analysis
			 for all agencies, require the publication of regulatory impact analysis before
			 the regulation is finalized, and ensure that not only are regulatory impact
			 analysis conducted, but applied to the issued regulation or rulemaking.
				(5)Incorporation
			 of formal rulemaking for major rulesIt shall be the policy of
			 Congress to apply formal rulemaking procedures to all major regulations or
			 those regulations that exceed $100,000,000 in aggregate economic costs.
				602.Rescind
			 unspent or unobligated balances after 36 monthsIt is the sense of Congress that—
				(1)any adjustments
			 of allocations and aggregates made pursuant to this resolution shall require
			 that any unobligated or unspent allocations be rescinded after 36
			 months;
				(2)revised
			 allocations and aggregates resulting from these adjustments resulting from the
			 required rescissions shall be considered for the purposes of the Congressional
			 Budget Act of 1974 as allocations and aggregates contained in this resolution;
			 and
				(3)for purposes of
			 this resolution the levels of new budget authority, outlays, direct spending,
			 new entitlement authority, revenues, deficits, and surpluses for a fiscal year
			 or period of fiscal years shall be determined on the basis of estimates made by
			 the Committee on the Budget of the Senate.
				
	
		July 19, 2012
		Committee discharged pursuant to Section 300 of the
		  Congressional Budget Act; placed on the calendar
	
